        USM-285 is a 5-part form. Fill out the form and print 5 copies. Sign as needed and route as specified below.

          Department ofJustice                  FILED                                    PROCESS RECEIPT AND RETURN
  Uihted States Marshals Service^ CLERK'S OFFICE                                         See "Instructions for Service ofProcess hv U.S. Marshal"



       United sLtes ofAmerica|f APR J5 2019 ^                                                                           COURT CASE NUMBER
                                                                                                                       17-CR-155

   DEFENDANT                                                                                                            TYPE OF PROCESS
       RONALD GIALLANZOpBpOKLYN OFFICE                                                                                 Order of Forfeiture

                 ,, ^ NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
       SERVi^J U.S. Marshals Service                                                         £
                        ADDRESS (Street or RFD, Apartment No., City, Stateand ZIP(Sode)
                    ^225 Cadman Plaza, Brooklyn, New York 11201
   SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW
                                                                                                                   Number of process to be
                                                                                                                   served with this Form 285


                 ^CHARD p. DONOGHUE, United States Attorney                                                        Number of parties to be
                   Eastem District of New York                                                                     served in this case
                   271 Cadman Plaza East, 7th Floor
                   Brooklyn, New York 11201                                                                        Check for service                        •;ri
                 1Attn: Melis.sa Thome. FSA Record.*; Examiner                                                     on U.S.A.                                "•1
       SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and A^rnate Addresses.
       All Telephone Numbers, and Estimated Times Available for Service):
Fold                                                                                                                                                               "    Fold


        As per the Order of Forfeiture please transfer funds in amount of $300,000 into the Asset Forfeiture Fund pending possible J
        restoration.
        Cats # (18-FBI-006147) $300,000.00


   Signature of Attorney other Originator requesting service on behalf of:                                      TELEPHONE NUMBER                  DATE
                                                                                         Kl PLAINTIFF
                                                                                         •   DEFENDANT          718-254-6253                      9/26/18

        SPACE BELOW FOR USE OF U.S. MARSl                                                ONL\ -^DO NOT WRITE                                        IS LINE
   I acknowledge receipt for the total    Total Process   District of      Distridi to             re/of Authorized USMS Dep
   number of process indicated.                                            Serv5_\.
   (Sipfi onlyfor USM 285 ifmore
   than one USM285 is submitted)                                           n;^
   Ihereby certify and return that IIZI have personally served ,[II have legal evidence ofservice/S) have executed as sitOwn-nf'Remarks", the process described
   on the individual, company, corporation, etc., at the address shown above on the on the indii^u^I, company, corporation, etc. shown at the address inserted below.
   •      Ihereby certify and return that Iam unable to locate the individual, company, corporation, etc. named above (See remarks below)
   Name and title of individual served (if not shown above)
                                                                                                                         •     Aperson ofsuitable age and discretion
                                                                                                                             ^en residing in defendant's usual place

   Address (complete only different than shown above)




   Service Fee          Total Mileage Charges    Forwarding Fee         Total Charges        Advance Deposits     Amount owM td \J.Z. Marshal* or
                        including endeavors)                                                                      (Amount of Refund*)
              oQ


   REMARKS:              ,C #30(^/000
                                            h)                 ClE'F£)r-DOt/'^7)an(\.(4io /4fF                                                   /tw
               CY\       io|(i|fg'
       PRINT 5 COPIES:     1. CLERK
                              CLERJ OF THE COURT                                                                                         PRIOR EDITIONS MAY BE USED
                           2. USMS RECORD
                           3. NOTICE OF SERVICE
                           4. BILLING STATEMENT*: To be returned to the U.S. Marshal with payment,
                              if any amount is owed. Please remit promptly payable to U.S. Marshal.                                                          Form USM-285
                           5. ACKNOWLEDGMENT OF RECEIPT                                                                                                                Rev. 12/80
